 18-13098-mg         Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57            Exhibit B -
                     Northern Trust Response and Objection Pg 1 of 11




SUPREME COURT STATE OF NEW YORK
COUNTY OF NEW YORK

                                                      Index No. 156391/2020
CARBON INVESTMENT PARTNERS, LLC
AND CARBON MASTER FUND, L.P.,

       Plaintiffs-Judgment Creditors,

                                                      NON-PARTY NORTHERN TRUST
       -against-                                      COMPANY'S RESPONSES AND
                                                      OBJECTIONS TO INFORMATION
                                                      SUBPOENA
LEE A. BRESSLER,

       Defendant-Judgment Debtor.


       Pursuant to New York Civil Practice Law and Rules (“CPLR”) 5224, The Northern Trust

Company (the “Bank”), hereby objects and responds to the Information Subpoena (the

“Subpoena”) directed to it as follows:

                        GENERAL OBJECTIONS AND RESPONSES

        The Bank asserts the following General Objections to each and every Question,

 irrespective of whether they are stated specifically in response. In addition to the General

 Objections, the Bank states Specific Objections to Questions where appropriate, including

 objections that are not generally applicable to all Questions. To the extent the Bank responds

 to Questions to which they object, either generally or specifically, such response shall not

 constitute a waiver of any General or Specific Objection.

       1.      The Bank objects to the Subpoena, and each Question therein, to the extent it

seeks to impose on the Bank requirements or obligations that differ from or exceed those

required by the New York Civil Practice Law and Rules or any other rule of civil practice

applicable herein.



NTAC:1HS‐16
 18-13098-mg        Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57               Exhibit B -
                    Northern Trust Response and Objection Pg 2 of 11



       2.      The Bank objects to the Subpoena, and each Question therein, to the extent it

calls for information protected from discovery by the attorney-client privilege, the work product

doctrine, and/or any other evidentiary privilege or immunity.

       3.      The Bank objects to the Subpoena, and each Question therein, on the grounds

that the proponent has failed to take reasonable steps to avoid imposing undue burden on non-

party the Bank.

       4.      The below responses are based on the Bank's reasonable review of files and

documents that the Bank has located to date. The Bank reserves the right to modify, revise or

supplement these responses should additional information become known that indicates the

needs for such modification, revision or supplementation.

        SPECIFIC RESPONSES AND OBJECTIONS TO SUBPOENA QUESTIONS

1.     List below your record of any domestic or foreign active accounts (e.g. demand deposit,
       checking money market, CD, brokerage and trust), wherever opened, established, or
       maintained in which the Judgment Debtor now has an interest, individually or with
       others, under a trade or corporate name, or over which he has signing authority.

Based on a reasonable review of the files available as of the date of this response, the Bank
believes that the Judgment Debtor currently has an interest or has authority over the
accounts listed below. Please note all balances below are rounded to the nearest dollar.

              Title of Account                                  Amount on
                                                                  Deposit
              Estate of Jane C Bressler                           $69,636
              Lee A. Bressler, Executor
              Scott Z. Bressler, Executor
              Jane Carol Bressler Charitable Fund                    $294
              Inc.
              Jane C Bressler (Deceased) Inherited               $136,438
              IRA FBO Lee A Bressler
              Lee A Bressler                                           -$1
              Jane Carol Bressler Charitable Fund                $169,855
              Inc., Lee A Bressler Scott A. Bressler,
              Directors


NTAC:1HS‐16
 18-13098-mg       Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57            Exhibit B -
                   Northern Trust Response and Objection Pg 3 of 11



              Title of Account                             Amount on
                                                             Deposit
              The Eden Joy Bressler 2011 Trust, Lee         $104,597
              A Bressler, Trustee
              The Martin Sebastian Bressler Trust              $55,007
              UAD December 30, 2013, Lee A
              Bressler Trustee
              83 Spring Close Trust, Amy L Bressler,           $21,058
              Trustee
              GST Exempt Trust FBO Lee Under Art                 $0.00
              IV JCB 2010 Family Trust, Amy L
              Bressler, Trustee
              The Jane C. Bressler Marital Trust, UW          $731,789
              of Martin Bressler dtd 10/25/2000, Jane
              Bressler and Carlyn McCaffrey, Co-
              Trustees
              Jane C. Bressler 2014 Revocable Trust,        $2,287,193
              Carlyn McCaffrey as Trustee
              The Jane C Bressler 2010 Family Trust         $1,058,552
              A, Lee Bressler and Scott Bressler, Co-
              Trustees
              The Jane C Bressler 2010 Family Trust                $69
              B, Lee Bressler and Scott Bressler, Co-
              Trustees
              The Jane C Bressler 2010 Family Trust         $1,076,765
              B, Lee Bressler and Scott Bressler, Co-
              Trustees
              Alex Duering Trust UAD 11/14/1996             $1,955,406
              FBO Jane Bressler
              Jane C. Bressler GST Share U/W                  $270,476
              Hannah Blechner
              Jane C. Bressler GST Share U/W                  $137,115
              Hannah Blechner

2.     List below your record of any domestic or foreign closed accounts (e.g. demand deposit,
       checking money market, CD, brokerage and trust), wherever opened, established, or
       maintained in which the Judgment Debtor now has an interest, individually or with
       others, under a trade or corporate name, or over which he has signing authority.

The Bank objects to this Question on the ground that it contains no temporal limitation
and is therefore overbroad and unduly burdensome. Subject to and without waiving the


NTAC:1HS‐16
 18-13098-mg      Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57                Exhibit B -
                  Northern Trust Response and Objection Pg 4 of 11



foregoing objections, based on a reasonable review of the files available as of the date of
this response, the Bank believes that the Judgment Debtor had an interest or had authority
over the closed accounts listed below. As these accounts are now closed, the amount on
deposit for each of the accounts is $0.

              Title of Account
              Norbert Blechner (Deceased) Inherited IRA FBO
              Lee A. Bressler
              83 Spring Close Trust, Amy L Bressler As Trustee
              The Jane C Bressler 2010 Family Trust A, Lee
              Bressler and Scott Bressler, Co-Trustees
              The Jane C Bressler 2010 Family Trust A, Lee
              Bressler and Scott Bressler Co-Trustee
              The Jane C Bressler 2010 Family Trust A, Lee
              Bressler and Scott Bressler Co-Trustee
              The Jane C Bressler 2010 Family Trust A, Lee
              Bressler and Scott Bressler Co-Trustee
              Lee Bressler
              Bressler Family 2001 Trust UWO Martin Bressler
              FBO Lee Bressler
              Trust U/W Emilie Darmstadter FBO: Lee A Bressler
              The Hannah Blechner 1985 Trust; FBO Lee Bressler


3.     For each account, active and closed identified above, state the amount on deposit as of
       October 12, 2018:

The Bank does not have in its possession, custody, or control records or other information
showing the daily account balances for any identified accounts on the specific date of
October 12, 2018. Based on a reasonable review of the files available as of the date of this
response, the Bank responds below with account balances as of September 30, 2018 – the
closest available date to October 12, 2018 – on which the Bank has comprehensive records
for balances in all identified accounts. Where account balances are listed as “N/A,” no
balance is available as of September 30, 2018 due to the account having been previously
closed.




NTAC:1HS‐16
    18-13098-mg         Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57      Exhibit B -
                        Northern Trust Response and Objection Pg 5 of 11



                   Title of Account                               Amount on
                                                                      Deposit
                                                                   09/30/2018
                   Estate of Jane C Bressler, Lee A.              $84,854.641
                   Bressler, Executor, and Scott Z. Bressler,
                   Executor
                   Jane Carol Bressler Charitable Fund Inc.        $5,874.292
                   Jane C Bressler (Deceased) Inherited IRA      $284,526.39
                   FBO Lee A Bressler
                   Lee A Bressler                                  $1,575.97
                   Jane Carol Bressler Charitable Fund Inc.,     $185,378.51
                   Lee A Bressler Scott A. Bressler,
                   Directors
                   The Eden Joy Bressler 2011 Trust, Lee A        $91,434.14
                   Bressler, Trustee
                   The Martin Sebastian Bressler Trust            $48,992.68
                   UAD December 30, 2013, Lee A Bressler
                   Trustee
                   83 Spring Close Trust, Amy L Bressler,        $305,772.41
                   Trustee
                   GST Exempt Trust FBO Lee Under Art                     $0
                   IV JCB 2010 Family Trust, Amy L
                   Bressler, Trustee
                   The Jane C. Bressler Marital Trust, UW        $658,117.53
                   of Martin Bressler dtd 10/25/2000, Jane
                   Bressler and Carlyn McCaffrey, Co-
                   Trustees
                   Jane C. Bressler 2014 Revocable Trust,       $2,382,690.72
                   Carlyn McCaffrey as Trustee
                   The Jane C Bressler 2010 Family Trust        $2,612,276.44
                   A, Lee Bressler and Scott Bressler, Co-
                   Trustees
                   The Jane C Bressler 2010 Family Trust         $284,613.51
                   B, Lee Bressler and Scott Bressler, Co-
                   Trustees




1
    Balance as of September 16, 2018 – statement end date.
2
    Balance as of September 13, 2018 – statement end date.


NTAC:1HS‐16
 18-13098-mg      Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57    Exhibit B -
                  Northern Trust Response and Objection Pg 6 of 11



              Title of Account                           Amount on
                                                             Deposit
                                                          09/30/2018
              The Jane C Bressler 2010 Family Trust      $671,924.68
              B, Lee Bressler and Scott Bressler, Co-
              Trustees
              Alex Duering Trust UAD 11/14/1996         $1,665,432.77
              FBO Jane Bressler
              Jane C. Bressler GST Share U/W Hannah      $353,698.31
              Blechner
              Jane C. Bressler GST Share U/W Hannah      $120,971.75
              Blechner

              Norbert Blechner (Deceased) Inherited       $40,532.28
              IRA FBO Lee A. Bressler
              83 Spring Close Trust, Amy L Bressler              N/A
              As Trustee
              The Jane C Bressler 2010 Family Trust              N/A
              A, Lee Bressler and Scott Bressler, Co-
              Trustees
              The Jane C Bressler 2010 Family Trust              N/A
              A, Lee Bressler and Scott Bressler Co-
              Trustee
              The Jane C Bressler 2010 Family Trust              N/A
              A, Lee Bressler and Scott Bressler Co-
              Trustee
              The Jane C Bressler 2010 Family Trust              N/A
              A, Lee Bressler and Scott Bressler Co-
              Trustee
              Lee Bressler                                       N/A
              Bressler Family 2001 Trust UWO Martin              N/A
              Bressler FBO Lee Bressler
              Trust U/W Emilie Darmstadter FBO: Lee              N/A
              A Bressler
              The Hannah Blechner 1985 Trust; FBO                N/A
              Lee Bressler




NTAC:1HS‐16
 18-13098-mg       Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57                Exhibit B -
                   Northern Trust Response and Objection Pg 7 of 11



4.     List your record of any line of credit, including any HELOC, issued to Judgment Debtor.

Based on a reasonable review of the files available as of the date of this response, the
Judgment Debtor had a loan which commenced on August 30, 2016. On December 16,
2019, the Bankruptcy Court entered an order approving pay off of the loan, and the loan
was paid in full on December 31, 2019.

5.     List your record of any safe deposit box in any domestic or foreign branch or office in
       which Judgment Debtor has an interest, individually or with others, under a trade or
       corporate name, or has access thereto:

Based on a reasonable review of the files available as of the date of this response, the Bank
is aware of no safe deposit boxes in which Judgment Debtor has an interest.

6.     Describe any assets or collateral you hold, wherever such assets or collateral may be
       located, in which the Judgment Debtor has an interest.

Please refer to the Bank’s responses to Numbers 1, 2 and 3 above. Based on a reasonable
review of the files available as of the date of this response, the Bank holds no other assets or
collateral.

7.     Set forth the full nature of any security interests or liens claimed against the property of
       the Judgment Debtor (or supply a copy thereof).

Based on a reasonable review of the files available as of the date of this response, the Bank
states that any security interest or lien claimed against the property of Judgment Debtor
would involve the loan disclosed in response to Number 4 above. As explained, this loan
was repaid December 31, 2019, and the Bank does not anticipate a lien arising from the
circumstances involved in this loan.

8.     Describe any other transactions you have or have had with the Judgment Debtor directly
       or indirectly, as a result of which such Judgment Debtor may now or in the future become
       entitled to any monies or credits.

The Bank objects to this Question on the ground that it contains no temporal limitation
and is therefore overbroad and unduly burdensome. The Bank further objects to this
Question as vague and ambiguous. Subject to and without waiving the foregoing
objections, and to the extent the Bank is able to understand this Question, the Bank states
that based on a reasonable review of the files available as of the date of this response, any
transactions the Bank has had with the Judgment Debtor in which Judgment Debtor may
now or in the future become entitled to any monies or credits would be tied to the accounts
identified in the Bank’s responses to Numbers 1, 2 and 3 above.

9.     Has the Judgment Debtor given you a statement of financial condition?



NTAC:1HS‐16
 18-13098-mg      Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57                Exhibit B -
                  Northern Trust Response and Objection Pg 8 of 11



The Bank has Personal Financial Statements for the Judgment Debtor, which were
provided to the Bank in 2016, 2017, 2018, and 2019. The Bank does not possess a present
statement of Judgment Debtor’s financial condition.

       If yes, please fully describe all assets disclosed therein (or in the alternative, supply a
       copy thereof)?

The Bank is willing to make available copies of the Personal Financial Statements in its
possession to Judgment Creditor’s counsel at a mutually convenient time and place.

10.    State the name(s) of the person(s) who are presently employed by The Northern Trust
       Company in any location with knowledge or information concerning Northern Trust’s
       financial relationship or business transactions with the Judgment Debtor.

The Bank states as follows, and requests that any contacts or further requests be made via
the undersigned counsel for the Bank:

Maryann Campbell

Cheryl Culp

11.    State the name, business address and telephone number of the person(s) who participated
       in responding to the above information requests.

The Bank states as follows, and requests that any contacts or further requests be made via
the undersigned counsel for the Bank:

Mary C. Donahue, Senior Paralegal, 50 South LaSalle Street, MB-09, Chicago, IL 60603;
Phone (312) 630-1828

Dated: December 23, 2020                    Respectfully Submitted,

                                            As to objections:

                                            ___/s/ Robert J. Burns_____________
                                            Robert J. Burns
                                            HOLLAND & KNIGHT LLP
                                            31 West 52nd Street
                                            New York, NY 10019
                                            Telephone: (212) 513-3200
                                            Facsimile: (212) 385-9010
                                            robert.burns@hklaw.com


                                            As to responses:
                                            THE NORTHERN TRUST COMPANY
                                            50 South LaSalle Street
                                            Chicago, IL 60603


NTAC:1HS‐16
 18-13098-mg   Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57           Exhibit B -
               Northern Trust Response and Objection Pg 9 of 11




                                   By:
                                         Kathleen Carlson
                                         Senior Paralegal, Vice President




NTAC:1HS‐16
 18-13098-mg      Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57              Exhibit B -
                  Northern Trust Response and Objection Pg 10 of 11




                                   VERIFICATION


STATE OF NEW YORK  )
                   )                ss.:
COUNTY OF NEW YORK )


              Kathleen Carlson, being duly sworn, deposes and says that she is a Senior

Paralegal and Vice President of Non-Party The Northern Trust Company; that she has read The

Northern Trust Company's Responses and Objections to Information Subpoena; and that the

contents thereof are true based on The Northern Trust Company's reasonable review of files and

documents that The Northern Trust Company has located to date.



                                            ________________________________




       NTAC:2SE-18                              1
 18-13098-mg     Doc 231-3 Filed 03/19/21 Entered 03/19/21 17:03:57           Exhibit B -
                 Northern Trust Response and Objection Pg 11 of 11



                              CERTIFICATE OF SERVICE


    I HEREBY CERTIFY that a true and correct copy of the foregoing document was served via

Email and U.S. Mail on this 23rd day of December, 2020 upon:


                                  Jonathan Kortmansky, Esq.
                                  Braun Hagey & Borden LLP
                                        7 Times Square
                                          27th Floor
                                     New York, NY 10036
                                 kortmansky@braunhagey.com



                                               and


                                       Ronald Fisher, Esq.
                                  Braun Hagey & Borden LLP
                                  351 California St., 10th Floor
                                    San Francisco, CA 94104
                                    fisher@braunhagey.com


                                                        /s/ Robert J. Burns

                                                  Robert J. Burns




NTAC:1HS‐16
